Citation Nr: 1008538	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-34 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

The propriety of the reduction of the 10 percent rating 
assigned for the service-connected tinnitus.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from October 1999 to December 
1999 and from July 2004 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision issued by the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The RO's November 2007 rating decision, which reduced the 
Veteran's rating for tinnitus from 10 percent to no percent, 
effective on January 1, 2008, did not consider required 
regulatory provisions and denied the Veteran due process.  

3.  The service-connected tinnitus is not shown to have 
undergone material improvement under the ordinary conditions 
of life to justify the reduction of the 10 percent rating on 
January 1, 2008.  



CONCLUSION OF LAW

The reduction of the rating for the service-connected 
tinnitus from 10 to 0 percent was not proper and is void ab 
initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.7, 4.87 
including Diagnostic Code 6260 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Given that the action taken hereinbelow is fully favorable to 
the Veteran, a discussion of VCAA is not required at this 
time.  


II.  Analysis

In cases where a Veteran's protected rating is reduced, the 
Board must determine whether the reduction was proper, and 
not phrase the issue in terms of whether the veteran was 
entitled to an increased rating.  Dofflemyer v. Derwinski, 2 
Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991) ("This is a rating reduction case, 
not a rating increase case.").  

A condition that has been assigned a rating for five years or 
more is considered stable, and the rating may not be reduced 
on any one examination, unless all the evidence of record 
establishes that a claimant's condition has undergone 
sustained material improvement.  38 C.F.R. § 3.344.  

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

In addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Under Diagnostic Code 6260 tinnitus that is recurrent 
warrants a maximum10 percent rating.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).  

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a pre-
termination notice advising the payee that payment for the 
disability for which the reexamination was scheduled will be 
discontinued.  Such notice shall include the prospective date 
of discontinuance, the reason therefore, and a statement of 
the claimant's procedural and appellate rights.  If the 
claimant, within 60 days, indicates willingness to report for 
reexamination or to present evidence, discontinuance will be 
deferred until such examination or evidence is received or 
conducted.  

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability shall be discontinued as of the date of 
last payment and shall not be further adjusted until a VA 
examination has been conducted and the report reviewed.  38 
C.F.R. § 3.655(c).  

In this case, the RO sent the Veteran a letter in May 2006 
indicating that a VA examination was being scheduled to 
assess the severity of his service-connected tinnitus.  The 
Veteran failed to report to the examination scheduled in June 
2006, as well as a second examination scheduled in September 
2006.  

The RO subsequently reduced the rating for the service-
connected tinnitus to no percent, effective on January 1, 
2008, based on his failure to report for VA examinations.  

On this record, as the assigned 10 percent was in effect for 
more than 5 years (since December 10, 1999), the Board finds 
that 38 C.F.R. § 3.344(a) is applicable in the instant case.  

However, a review of the RO's November 2007 decision and the 
statement of the case (SOC) dated in October 2008 shows that 
the RO appears to have treated the reduction of the 10 
percent rating as a claim for an increased rating.  Of 
particular note, although the October 2008 SOC cited to 38 
C.F.R. § 3.105, the SOC phrased the issue as one of an 
"evaluation," and failed to include or discuss the 
provisions of 38 C.F.R. § 3.344.  

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, 
when applicable, are void ab initio (i.e., at their 
inception).  Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown, 5 Vet. 
App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 
(1996) (where VA reduces the appellant's rating without 
observing applicable laws and regulations the rating is void 
ab initio and the Court will set aside the decision).  The 
Board further notes that the July 2006 pre-termination 
notice, did not include the prospective date of 
discontinuance, or a statement of the claimant's appellate 
rights.  See 38 C.F.R. § 3.655(c).  

Finally, there is no indication that the service-connected 
tinnitus had undergone sustained material improvement.  To 
the contrary, the most recent VA audiometric examination of 
record dated in March 2000 demonstrates the Veteran's 
complaints of "constant" tinnitus.  

Since the rating decision that accomplished the reduction of 
the 10 percent evaluation for the Veteran's service-connected 
tinnitus did not address the provisions of 38 C.F.R. § 3.344, 
the reduction is void.  Moreover, the service-connected 
tinnitus is not shown to be a condition that would be subject 
to more than temporary improvement.  

Accordingly, as the reduction was not proper under the law, 
and the 10 percent evaluation must be fully restored 
effective on January 1, 2008.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).  


ORDER

As the evaluation for the service-connected tinnitus was not 
reduced in accordance with the law, the 10 percent must be 
restored, effective on January 1, 2008.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


